Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2022 and 07/19/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3,6,8-34,36-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-28 of U.S. Patent No. US 11,205,625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in US 11,205,625 B2 encompassed the scope of the claim limitations of application 17/454,971 being examined.
Regarding claims 2, the scope of claims 1 in US 11,205,625 B2 encompassed claim 2  limitations of the instant application number 17/454,971 respectively.
Regarding claim 3, the scope of claim 2 in US 11,205,625 B2 encompassed claim3 limitations of the instant application number 17/454,971 respectively.
Regarding claim 6, the scope of claim 3 in US 11,205,625 B2 encompassed claim6 limitations of the instant application number 17/454,971 respectively.
Regarding claim 8, the scope of claim 1 in US 11,205,625 B2 encompassed claim8 limitations of the instant application number 17/454,971 respectively.
Regarding claim 9, the scope of claim 1 in US 11,205,625 B2 encompassed claim9 limitations of the instant application number 17/454,971 respectively.
Regarding claim 12, the scope of claim 5 in US 11,205,625 B2 encompassed claim12 limitations of the instant application number 17/454,971 respectively.
Regarding claim 13, the scope of claim 6 in US 11,205,625 B2 encompassed claim13 limitations of the instant application number 17/454,971 respectively.
Regarding claim 14, the scope of claim 7 in US 11,205,625 B2 encompassed claim14 limitations of the instant application number 17/454,971 respectively.
Regarding claim 15, the scope of claim 8 in US 11,205,625 B2 encompassed claim 15 limitations of the instant application number 17/454,971 respectively.
Regarding claim 16, the scope of claim 9 in US 11,205,625 B2 encompassed claim16 limitations of the instant application number 17/454,971 respectively.
Regarding claim 17, the scope of claim 10 in US 11,205,625 B2 encompassed claim17 limitations of the instant application number 17/454,971 respectively.
Regarding claim 18, the scope of claim 11 in US 11,205,625 B2 encompassed claim18  limitations of the instant application number 17/454,971 respectively.
Regarding claim 19, the scope of claim 12 in US 11,205,625 B2 encompassed claim19 limitations of the instant application number 17/454,971 respectively.
Regarding claim 20, the scope of claim 13 in US 11,205,625 B2 encompassed claim20 limitations of the instant application number 17/454,971 respectively.
Regarding claim 21, the scope of claim 14 in US 11,205,625 B2 encompassed claim 21 limitations of the instant application number 17/454,971 respectively.
Regarding claim 22, the scope of claim 16 in US 11,205,625 B2 encompassed claims 22 limitations of the instant application number 17/454,971 respectively.
Regarding claim 23, the scope of claim 17 in US 11,205,625 B2 encompassed claims 23 limitations of the instant application number 17/454,971 respectively.
Regarding claim 24, the scope of claim 18 in US 11,205,625 B2 encompassed claims 24 limitations of the instant application number 17/454,971 respectively.
Regarding claim 25, the scope of claim 19 in US 11,205,625 B2 encompassed claims 25 limitations of the instant application number 17/454,971 respectively.
Regarding claim 26, the scope of claim 20 in US 11,205,625 B2 encompassed claims 26 limitations of the instant application number 17/454,971 respectively.
Regarding claim 27, the scope of claim 21 in US 11,205,625 B2 encompassed claims 27 limitations of the instant application number 17/454,971 respectively.
Regarding claim 28, the scope of claim 22 in US 11,205,625 B2 encompassed claims 28 limitations of the instant application number 17/454,971 respectively.
Regarding claim 29, the scope of claim 23 in US 11,205,625 B2 encompassed claims 29 limitations of the instant application number 17/454,971 respectively.
Regarding claim 30, the scope of claim 24 in US 11,205,625 B2 encompassed claims 30 limitations of the instant application number 17/454,971 respectively.
Regarding claim 31, the scope of claim 25 in US 11,205,625 B2 encompassed claims 31 limitations of the instant application number 17/454,971 respectively.
Regarding claim 32, the scope of claim 26 in US 11,205,625 B2 encompassed claims 32 limitations of the instant application number 17/454,971 respectively.
Regarding claim 33, the scope of claim 27 in US 11,205,625 B2 encompassed claims 33 limitations of the instant application number 17/454,971 respectively.
Regarding claim 34, the scope of claim 28 in US 11,205,625 B2 encompassed claims 6 limitations of the instant application number 17/454,971 respectively.
Regarding claim 36, the scope of claim 3 in US 11,205,625 B2 encompassed claims 36 limitations of the instant application number 17/454,971 respectively.
Regarding claim 37, the scope of claim 1 in US 11,205,625 B2 encompassed claims 37 limitations of the instant application number 17/454,971 respectively.

Claim 4-5,35 rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. US 11,205,625 B2 in view of ANKERSEN US 20220134511 A1.
Pertaining to claim 4-5 and 35, U.S. Patent No. US 11,205,625 B2 teaches most of the limitation of the claims, but is silent to specifically teach wherein  the destructive material comprises an abrasive material  and , wherein the destructive material comprises one or more of synthetic diamond, diamond-like carbon, tungsten, silicon carbide, tungsten carbide, boron carbide, tungsten boride, rhenium boride, aluminum magnesium boride, boron nitride, carbon nitride, sapphire, or ceramic
However, in the same field of endeavor, ANKERSEN teaches material that comprises one or more of synthetic diamond, diamond-like carbon, tungsten, silicon carbide, tungsten carbide, boron carbide, tungsten boride, rhenium boride, aluminum magnesium boride, boron nitride, carbon nitride, sapphire, or ceramic that is abrasive.
In view of ANKERSEN,  it would have been obvious to one having an ordinary skill in that art at the time the invention was made to use these preferred materials comprising abrasive characteristic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 
Allowable Subject Matter
Claim7,10,11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819